Title: Taher Ben Abdelhack Fennish to the American Commissioners, 26 Jun. 1786
From: Fennish, Taher Ben Abdelhack
To: American Commissioners,Adams, John,Jefferson, Thomas


          
            
              
            
            

              

              
            
          


          Translation of the within Letter from his Excellcy. Sidi
            Hadg Taher Ben Abdelhack Fennish to their Excellcies. John
            Adams and Thomas Jefferson Esqrs.—
          Grace to God who is the Sole unity Whose Kingdom is the Only
            Existing one
          To their Excellencies John Adams and Thomas Jefferson Esqrs. This is to Acquaint You that I am ordered by the Emperor
            my Master (whom God preserve) to Acknowledge the receipt of your Letter, Sign’d at
            London and Paris on the first and Eleventh of October 1785, which has been delivered
            into his own hands by the Honble[expansion sign] Thomas Barclay Esqr. who Came to this Court, in order to negociate an Amicable
            Peace between my Master (whom God preserve) and all his Dominions, and those of the
            united States of America. This Matter has been happily concluded to the Satisfaction of
            all Parties, The Contents of this Treaty, you will learn from your Envoy the Said Thomas
            Barclay, to whom His Imperial has delivered it, together with a Letter for the united
            States;—
          I have likewise His Imperial Majesty’s Orders to assure you of his
            entire Approbation of the Conduct of you Envoy, who has behaved himself with integrity
            and honor Since his arrival in our Country Appearing to be a Person of good
            understanding, and therefore His Imperial Majesty has been Graciously pleased to give
            him two honorable favourable and unparalleled Audiences, Signifying his Majesty’s
            perfect Satisfaction at his Conduct;
          As I am Charged with the affairs of your Country at this Court, I
            Can assure you that I will do all That lies in my power to promote the friendly
            intercourse that is So happily begun; And of the Assistance I have already given in your
            affairs, your Envoy will Acquaint you, and Concluding I do Sincerely remain, Morocco the
            first day of the blessed Month of Ramadan 1200,—
          Sign’d the Servt. of the King My
            Master— / whom God preserve—

          
            
              Taher Ben Abdelhack Fennish
            
          
          
            I do hereby certify that the above is a true Translation from the
              arabic Language of the Annexed Letter, Morocco y[thorn sign]e.16th. July 1786
            Isaac Cardozo Nuñez
          
        